Case 8:19-cv-02275-JVS-ADS Document 1 Filed 11/21/19 Page 1 of 19 Page ID #:1


 1   LKP GLOBAL LAW, LLP
     ANDREW B. CHEN (SBN 210421)
 2   1901 Avenue of the Stars, Suite 480
     Los Angeles, CA 90067
 3   Telephone: (424) 239-1890
     Facsimile: (424) 239-1882
 4   Email: achen@lkpgl.com
 5   Attorneys for Plaintiff
     MARCUS HEDGPETH
 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10                                       SOUTHERN DIVISION
11

12   MARCUS HEDGPETH, an individual,                Case No.: 8:19-cv-02275
13                          Plaintiff,
14              vs.                                 COMPLAINT FOR COPYRIGHT
                                                    INFRINGEMENT
15
     CITY OF SAN JUAN CAPISTRANO,
16   JULIE RYAN-JOHNSON, an individual,
     BONNIE DAVIS, an individual,
17
                            Defendants.             DEMAND FOR JURY TRIAL
18

19

20

21

22         Plaintiff Marcus Hedgpeth (“Hedgpeth”), by way of this Complaint against
23   Defendants City of San Juan Capistrano (“City”), Julie Ryan-Johnson, and Bonnie
24   Davis, (collectively “Defendants”) allege as follows:
25                                        NATURE OF ACTION
26         1.         This lawsuit for copyright infringement arises under the United States
27   Copyright Act, 17 U.S.C. §§ 101, et seq., based on Defendants willful violation of
28
                                                 1
                                            COMPLAINT
Case 8:19-cv-02275-JVS-ADS Document 1 Filed 11/21/19 Page 2 of 19 Page ID #:2


 1   Hedgpeth’s copyright in certain audiovisual materials titled “Large Animal
 2   Response Team Training for the Experienced Equestrian” (the “Copyrighted
 3   Work”), which provides students with training for large animal evacuation and
 4   sheltering process in emergency situations. The Copyrighted Work was registered
 5   with the U.S. Copyright Office on December 26, 2017 with a Registration Number
 6   PAu 3-895-814.
 7          2.     Hedgpeth’s copyright infringement claims are based upon Defendants’
 8   use of the Copyright Works in providing training for large animal evacuation and
 9   sheltering.
10                               JURISDICTION AND VENUE
11          3.     This Court has original subject matter jurisdiction over this action
12   pursuant to 28 U.S.C. §§ 1331 and 1338 as this action is based on federal copyright
13   law.
14          4.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 and 1400.
15          5.     Jurisdiction and venue are also proper, among other reasons, because
16   Defendants’ willful infringing activities occurred in this judicial district, and
17   Hedgpeth is a resident within this judicial district.
18                                         THE PARTIES
19          6.     Plaintiff Marcus Hedgpeth is an individual residing in Lake Forest,
20   California.
21          7.     Defendant City of San Juan Capistrano is a city located in Orange
22   County, California.
23          8.     Upon information and belief, Defendant Julie Ryan-Johnson is an
24   individual residing at 28382 Paseo Establo, San Juan Capistrano, California 92675.
25          9.     Upon information and belief, Defendant Bonnie Davis is an individual
26   residing within Orange County with a mailing address of 31103 Rancho Viejo Road,
27   #D2, San Juan Capistrano, California 92675.
28
                                               2
                                          COMPLAINT
Case 8:19-cv-02275-JVS-ADS Document 1 Filed 11/21/19 Page 3 of 19 Page ID #:3


 1                                FACTUAL BACKGROUND
 2         10.    Plaintiff Marcus Hedgpeth (“Hedgpeth”) is a retired police Captain
 3   with over 34 years of service. During his service, Hedgpeth has served as a mounted
 4   police officer and has trained other officers in horse safety, proper techniques and
 5   methods to load horses onto horse trailers. Hedgpeth created and developed
 6   curriculum as well as provided instruction relating to equestrian safety and training
 7   for over forty (40) years to numerous community colleges such as Rancho Santiago
 8   Community College District, Santa Ana College, and the South Bay Training
 9   Consortium (a group of several community colleges), government first-responder
10   agencies such as Anaheim Mounted Police Officers, Garden Grove Mounted Police
11   Officers, the Orange County Regional Mounted Unit, Orange County Sheriff’s
12   Department, Riverside Sheriff’s Department, select members of the Orange and
13   Anaheim Fire Departments, the California Mounted Officers Association (police
14   officers, posse members, and volunteer personnel from law enforcement agencies
15   throughout California), and Orange County Fire Authority, animal services agencies
16   such as Orange County Animal Control, and Irvine Police Animal Services, and
17   public and private groups within the California equestrian community.
18         11.    In or around June 2008, Defendant Julie-Ryan Johnson (“Ryan-
19   Johnson”) approached Hedgpeth to train volunteers on emergency horse-handling
20   and loading horses onto trailers (the “Program”) for the City of San Juan Capistrano
21   (the “City”). While Ryan-Johnson was a Doctor of Veterinary Medicine, she
22   represented that she did not have the necessary expertise to conduct such training,
23   but she was aware that Hedgpeth was an expert in the field. Ryan-Johnson stated
24   that she had been authorized by the City to establish this program. Ryan-Johnson
25   stated that Hedgpeth would be paid by the San Juan Capistrano Equestrian Coalition
26   (“SJEC”) a per-student fee to provide instruction for the Program.
27

28
                                              3
                                         COMPLAINT
Case 8:19-cv-02275-JVS-ADS Document 1 Filed 11/21/19 Page 4 of 19 Page ID #:4


 1         12.     In or around July 2008, Hedgpeth and Ryan-Johnson met multiple
 2   times with Michael Cantor (“Cantor”), San Juan Capistrano Emergency Services
 3   Manager, to discuss the instruction for the emergency horse-handling and horse-
 4   loading course to be offered by the City. Mr. Cantor confirmed that Ryan-Johnson
 5   was authorized to negotiate on behalf of the City. During the course of the
 6   conversations with Mr. Cantor and Ryan-Johnson, Hedgpeth learned the City had no
 7   disaster equine evacuation and sheltering program in place, and the City was not
 8   going to pay for any equipment, supplies, or any instruction, but rather these costs
 9   would be the responsibility of the SJEC.
10         13.    In or around August 7, 2008, Hedgpeth and Ryan-Johnson discussed
11   three (3) options for the creation of the curriculum and materials for the Program.
12   The first option would require the City or SJEC to pay Hedgpeth on an hourly basis
13   to create the Program, and the City or SJEC would own the Program. The second
14   option would require the City or SJEC to pay Hedgpeth a flat fee to create the
15   Program, and the City or SJEC would own the Program. The third option would
16   require Hedgpeth to create the Program at his own expense, but Hedgpeth would
17   retain all right, title, and interest to the Program and all associated audio, visual, and
18   hard copy documents would remain Hedgpeth’s property. Upon cancellation of the
19   agreement between Hedgpeth and the Defendants, it was agreed that Defendants
20   cannot use the Program and must return all training materials to Hedgpeth. In an
21   August 11, 2008 meeting, Ryan-Johnson agreed to the third option for the Program
22   creation. Hedgpeth formally memorialized the agreement in an email sent to Ryan-
23   Johnson on August 12, 2008.
24         14.    In or around October 1, 2008, the Program was completed by Hedgpeth
25   and approved by the City of San Juan Capistrano Emergency Services Manager as
26   part of City’s Citizen’s Emergency Response Team. As shown in Exhibit 1,
27

28
                                               4
                                          COMPLAINT
Case 8:19-cv-02275-JVS-ADS Document 1 Filed 11/21/19 Page 5 of 19 Page ID #:5


 1   Hedgpeth’s audio-visual presentation title page contained a copyright notice that the
 2   material was copyrighted with all rights reserved to Hedgpeth.
 3         15.    In or around June 7, 2009, Hedgpeth sent SJEC an invoice for
 4   providing instruction under the Program. After Hedgpeth taught four (4) training
 5   sessions, Ryan-Johnson notified Hedgpeth that SJEC was no longer going to pay
 6   Hedgpeth for teaching the Program.
 7         16.    On July 9, 2009, Hedgpeth sent Ryan-Johnson a letter notifying her that
 8   he was discontinuing instruction of the classes and reminding her that Ryan-
 9   Johnson, SJEC and the City could no longer use the program, and requested the
10   return of all Program materials.
11         17.    In or around July 2009, Hedgpeth notified Cantor that SJEC was no
12   longer paying Hedgpeth and the Program would be immediately terminated. Cantor
13   indicated that he wanted Hedgpeth to continue teaching the next scheduled Program
14   in October 2009, and Cantor would make arrangements for the City to pay Hedgpeth
15   for his services by having each student pay an instructional fee to Hedgpeth.
16         18.    In or around March 25, 2013, Hedgpeth proposed to Cantor that due to
17   the growth and current size of the Program, the City should consider splitting the
18   Program into the Large Animal Response Team (“LART”) and the Citizen’s
19   Emergency Response Team (“CERT”). Subsequently, Cantor informed Hedgpeth
20   that LART would be split from the CERT program. Mr. Cantor’s vision was to
21   continue to grow LART across Orange County and eventually have it taken over by
22   Orange County. Ryan-Johnson, however, disagreed with this vision and wanted to
23   keep LART focused on the City and have the City and SJEC maintain control of
24   LART.
25         19.    In or around July 2013, Hedgpeth agreed with Cantor’s vision and
26   provided his full support of this expansion plan. Hedgpeth would continue to allow
27   the City to use Hedgpeth’s Program and would continue to teach the Program free of
28
                                             5
                                        COMPLAINT
Case 8:19-cv-02275-JVS-ADS Document 1 Filed 11/21/19 Page 6 of 19 Page ID #:6


 1   charge provided that (a) Hedgpeth would continue to have input and be consulted
 2   concerning LART, (b) LART would focus on outreach to the entire Orange County
 3   Equestrian community, and (c) the LART Program instruction would expand across
 4   Orange County, with the Program being physically taught at various locations in the
 5   County to encourage county-wide equestrian participation.
 6         20.    In or around 2015, Cantor retired from the City. Subsequently, LART
 7   and CERT was managed by different City employees. Jacob Green (“Green”) was
 8   eventually hired as the Assistant City Manager, and Lynn Mata (“Mata”) was hired
 9   part-time as the Emergency Services Manager. Shortly thereafter, Ryan-Johnson
10   informed Hedgpeth and other leadership members of LART that Mata would only
11   communicate with them through Ryan-Johnson. This decision was later changed to
12   include Bonnie Davis (“Davis”), the self-appointed leader of LART.
13         21.    In or around October 9, 2017, LART was used to assist during the
14   Canyon 2 Fire. The LART evacuation was response was not effective primarily due
15   to the actions of Mata and Davis.
16         22.    In or around October 30, 2017, Davis, Ryan-Johnson, Green, and Mata
17   held a debriefing meeting with the LART volunteers. Hedgpeth had created a
18   detailed outline and timeline for the Canyon 2 Fire and a critique with suggested
19   areas of improvement (“Presentation”). Davis refused to allow Hedgpeth’s
20   Presentation to be shared or discussed in the debriefing meeting. As a result of the
21   debriefing meeting, many LART volunteers left LART.
22         23.    In or around November 21, 2017, LART leadership team who was
23   involved with the Canyon 2 Fire was preparing for a meeting with the Director of
24   the Orange County Animal Control. Davis informed Hedgpeth that only Davis,
25   Ryan-Johnson and Ms. Mata would be attending the meeting. Hedgpeth informed
26   Davis that his continued exclusion from discussions of the LART Program, a
27   Program that he had exclusively created and exclusively taught for ten (10) years,
28
                                              6
                                         COMPLAINT
Case 8:19-cv-02275-JVS-ADS Document 1 Filed 11/21/19 Page 7 of 19 Page ID #:7


 1   was inconsistent with his prior agreement with Mr. Cantor. The agreement required
 2   that Hedgpeth be allowed to attend the meeting. Since the City did not comply with
 3   the terms of the agreement, Hedgpeth notified the City that he would no longer be
 4   providing LART instruction free of charge.
 5         24.    Fearful that the City would misappropriate his Program, Hedgpeth filed
 6   and secured copyright registration for the materials. On December 26, 2017, the
 7   U.S. Copyright Office issued a certificate of registration for Hedgpeth’s Program.
 8         25.    In or around June 2018, Hedgpeth was informed that Ryan-Johnson
 9   was planning on teaching a LART class. In an effort to cooperate and ensure
10   training consistent with Hedgpeth’s instruction for the past ten (10) years, Hedgpeth
11   gave Ryan-Johnson limited permission to use Hedgpeth’s Copyrighted Work only
12   for the August 2018 class on the condition that Ryan-Johnson only used the
13   Copyrighted Work and make no alterations, deletions, or modifications to the
14   Copyrighted Work. Hedgpeth was asked to assist with the practical portion of the
15   LART program. During the practical portion of the course, Hedgpeth discovered
16   that Ryan-Johnson had modified the Copyright Work by omitting certain materials.
17   When Hedgpeth questioned Ryan-Johnson, she informed him that she was
18   uncomfortable teaching the omitted material and expected the assistants of the
19   practical course to provide instruction on such material. Further, Hedgpeth observed
20   that Ryan-Johnson used his entire outline for the practical portion of the LART
21   training, including the listed course set-up, organization of the demonstration/testing
22   stations, assignment of an assistant instructor to each station, and presentation of the
23   ten (10) subtopics for horse handling and trailer loading contained in Hedgpeth’s
24   copyrighted LART training course. Ryan-Johnson even copied the size and layout
25   of the student’s sign-off and completion card utilized by Hedgpeth during LART
26   classes he taught over the last ten (10) years.
27

28
                                               7
                                          COMPLAINT
Case 8:19-cv-02275-JVS-ADS Document 1 Filed 11/21/19 Page 8 of 19 Page ID #:8


 1         26.    In or around October 9, 2018, Green notified the LART leadership that
 2   LART training would only occur within City limits. Mr. Green further stated that
 3   Ryan-Johnson represented in a prior meeting that Ryan-Johnson owned the
 4   copyright to the LART program.
 5         27.    On November 8, 2018, Hedgpeth informed Ryan-Johnson via email to
 6   cease all use of Hedgpeth’s Copyrighted Work.
 7         28.    On November 20, 2018, Hedgpeth received a certified letter from the
 8   City notifying Hedgpeth that he was removed from the LART program.
 9         29.    On November 20, 2018, Hedgpeth sent a letter via certified mail
10   requesting return of Hedgpeth’s Copyrighted Work. The City ignored Hedgpeth’s
11   requests until after Hedgpeth hired legal counsel. On or about May 28, 2019, the
12   City returned some of the Hedgpeth training material. To date, Ryan-Johnson and
13   Davis have not returned Hedgpeth’s copyrighted material in their possession.
14         30.    Upon information and belief, Defendants have continued to use
15   Hedgpeth’s Copyright Work. In fact, the City quotes excerpts of the Copyrighted
16   Work in letters sent to Hedgpeth and members of the Orange County equestrian
17   community.
18                               FIRST CLAIM FOR RELIEF
19                       COPYRIGHT INFRINGEMENT AGAINST CITY
20         31.    Hedgpeth incorporates by reference paragraphs 1 through 30, as if fully
21   set forth herein.
22         32.    Hedgpeth is the owner of all its Copyrighted Work, which is an original
23   work of authorship.
24         33.    Hedgpeth has properly registered its written materials with the United
25   States Copyright Office.
26         34.    The City does not have any ownership interest in Hedgpeth’s
27   Copyrighted Works.
28
                                             8
                                        COMPLAINT
Case 8:19-cv-02275-JVS-ADS Document 1 Filed 11/21/19 Page 9 of 19 Page ID #:9


 1         35.    Without authorization from Hedgpeth, or any right under the law, the
 2   City has used Hedgpeth’s Copyrighted Work to provide LART course instruction.
 3         36.    Without authorization from Hedgpeth, or any right under the law, the
 4   City has offered hands-on practical courses that utilize Hedgpeth’s Copyrighted
 5   Works.
 6         37.    Without authorization from Hedgpeth, or any right under the law, the
 7   City has displayed Hedgpeth’s Copyrighted Work in connection with the
 8   presentation of a LART course.
 9         38.    Upon information and belief, without authorization from Hedgpeth, or
10   any right under the law, the City made unauthorized copies of Hedgpeth’s
11   Copyrighted Work.
12         39.    Upon information and belief, without authorization from Hedgpeth, or
13   any right under the law, the City has distributed Hedgpeth’s Copyrighted Work in
14   connection with the presentation of a LART course.
15         40.    The foregoing acts of infringement by the City have been willful,
16   intentional and purposeful, in disregard of, and indifferent to, Hedgpeth’s rights.
17         41.    As a direct and proximate result of the City’s infringement of
18   Hedgpeth’s Copyrighted Works, Hedgpeth is entitled to damages as well as the
19   City’s profits pursuant to 17 U.S.C. § 504(b).
20         42.    Alternatively, and at Hedgpeth’s election prior to any final judgment
21   being entered, Hedgpeth is entitled to the maximum amount of statutory damages
22   provided by law, $150,000 per infringement, pursuant to 17 U.S.C. § 504(c), or for
23   any other such amount as may be proper pursuant to 17 U.S.C. § 504(c).
24         43.    Hedgpeth is further entitled to recover his attorneys’ fees and full costs
25   for bringing this action pursuant to 17 U.S.C. § 505.
26         44.    The City’s conduct is causing, and unless enjoined and restrained by
27   this Court will continue to cause, Hedgpeth great and irreparable injury that cannot
28
                                              9
                                         COMPLAINT
Case 8:19-cv-02275-JVS-ADS Document 1 Filed 11/21/19 Page 10 of 19 Page ID #:10


  1   fully be compensated or measured in money. Hedgpeth has no adequate remedy at
  2   law. Pursuant to 17 U.S.C. § 502, Hedgpeth is entitled to a preliminary and
  3   permanent injunction prohibiting further infringement of the Copyrighted Works.
  4                              SECOND CLAIM FOR RELIEF
  5               COPYRIGHT INFRINGEMENT AGAINST RYAN-JOHNSON
  6         45.    Hedgpeth incorporates by reference paragraphs 1 through 44, as if fully
  7   set forth herein.
  8         46.    Hedgpeth is the owner of all its Copyrighted Work, which is an original
  9   work of authorship.
 10         47.    Hedgpeth has properly registered its written materials with the United
 11   States Copyright Office.
 12         48.    Ryan-Johnson does not have any ownership interest in Hedgpeth’s
 13   Copyrighted Works.
 14         49.    Without authorization from Hedgpeth, or any right under the law,
 15   Ryan-Johnson created a derivative work of Hedgpeth’s Copyrighted Work to
 16   provide course materials for the City to offer and present a LART course.
 17         50.    Without authorization from Hedgpeth, or any right under the law,
 18   Ryan-Johnson has displayed Hedgpeth’s Copyrighted Work in connection with the
 19   presentation of a LART course.
 20         51.    Upon information and belief, Ryan-Johnson made unauthorized copies
 21   of Hedgpeth’s Copyrighted Work without authorization from Hedgpeth, or any right
 22   under the law.
 23         52.    Upon information and belief, Ryan-Johnson distributed Hedgpeth’s
 24   Copyrighted Work in connection with the presentation of a LART course without
 25   authorization from Hedgpeth, or any right under the law.
 26

 27

 28
                                             10
                                         COMPLAINT
Case 8:19-cv-02275-JVS-ADS Document 1 Filed 11/21/19 Page 11 of 19 Page ID #:11


  1         53.    Without authorization from Hedgpeth, or any right under the law,
  2   Ryan-Johnson has conducted hands-on practical courses that utilize Hedgpeth’s
  3   Copyrighted Work.
  4         54.    The foregoing acts of infringement by Ryan-Johnson have been willful,
  5   intentional and purposeful, in disregard of, and indifferent to, Hedgpeth’s rights.
  6         55.    As a direct and proximate result of the Ryan-Johnson’s infringement of
  7   Hedgpeth’s Copyrighted Work, Hedgpeth is entitled to damages as well as Ryan-
  8   Johnson’s profits pursuant to 17 U.S.C. § 504(b).
  9         56.    Alternatively, and at Hedgpeth’s election prior to any final judgment
 10   being entered, Hedgpeth is entitled to the maximum amount of statutory damages
 11   provided by law, $150,000 per infringement, pursuant to 17 U.S.C. § 504(c), or for
 12   any other such amount as may be proper pursuant to 17 U.S.C. § 504(c).
 13         57.    Hedgpeth is further entitled to recover his attorneys’ fees and full costs
 14   for bringing this action pursuant to 17 U.S.C. § 505.
 15         58.    Ryan-Johnson’s conduct is causing, and unless enjoined and restrained
 16   by this Court will continue to cause, Hedgpeth great and irreparable injury that
 17   cannot fully be compensated or measured in money. Hedgpeth has no adequate
 18   remedy at law. Pursuant to 17 U.S.C. § 502, Hedgpeth is entitled to a preliminary
 19   and permanent injunction prohibiting further infringement of the Copyrighted Work.
 20                                  THIRD CLAIM FOR RELIEF
 21                       COPYRIGHT INFRINGEMENT AGAINST DAVIS
 22         59.    Hedgpeth incorporates by reference paragraphs 1 through 58, as if fully
 23   set forth herein.
 24         60.    Hedgpeth is the owner of all his Copyrighted Work, which is an
 25   original work of authorship.
 26         61.    Hedgpeth has properly registered its written materials with the United
 27   States Copyright Office.
 28
                                              11
                                          COMPLAINT
Case 8:19-cv-02275-JVS-ADS Document 1 Filed 11/21/19 Page 12 of 19 Page ID #:12


  1         62.    Davis does not have any ownership interest in Hedgpeth’s Copyrighted
  2   Works.
  3         63.    Without authorization from Hedgpeth, or any right under the law, Davis
  4   created a derivative work of Hedgpeth’s Copyrighted Work to provide course
  5   materials for the City to offer and present a LART course.
  6         64.    Without authorization from Hedgpeth, or any right under the law, Davis
  7   has displayed Hedgpeth’s Copyrighted Work in connection with the presentation of
  8   a LART course.
  9         65.    Upon information and belief, Davis made unauthorized copies of
 10   Hedgpeth’s Copyrighted Work without authorization from Hedgpeth, or any right
 11   under the law.
 12         66.    Upon information and belief, Davis distributed Hedgpeth’s Copyrighted
 13   Work in connection with the presentation of a LART course without authorization
 14   from Hedgpeth, or any right under the law.
 15         67.    Without authorization from Hedgpeth, or any right under the law, Davis
 16   has conducted hands-on practical courses that utilize Hedgpeth’s Copyrighted Work.
 17         68.    The foregoing acts of infringement by Davis have been willful,
 18   intentional and purposeful, in disregard of, and indifferent to, Hedgpeth’s rights.
 19         69.    As a direct and proximate result of Davis’ infringement of Hedgpeth’s
 20   Copyrighted Work, Hedgpeth is entitled to damages as well as Davis’ profits
 21   pursuant to 17 U.S.C. § 504(b).
 22         70.    Alternatively, and at Hedgpeth’s election prior to any final judgment
 23   being entered, Hedgpeth is entitled to the maximum amount of statutory damages
 24   provided by law, $150,000 per infringement, pursuant to 17 U.S.C. § 504(c), or for
 25   any other such amount as may be proper pursuant to 17 U.S.C. § 504(c).
 26         71.    Hedgpeth is further entitled to recover his attorneys’ fees and full costs
 27   for bringing this action pursuant to 17 U.S.C. § 505.
 28
                                              12
                                          COMPLAINT
Case 8:19-cv-02275-JVS-ADS Document 1 Filed 11/21/19 Page 13 of 19 Page ID #:13


  1         72.    Davis’ conduct is causing, and unless enjoined and restrained by this
  2   Court will continue to cause, Hedgpeth great and irreparable injury that cannot fully
  3   be compensated or measured in money. Hedgpeth has no adequate remedy at law.
  4   Pursuant to 17 U.S.C. § 502, Hedgpeth is entitled to a preliminary and permanent
  5   injunction prohibiting further infringement of the Copyrighted Work.
  6                              FOURTH CLAIM FOR RELIEF
  7            VICARIOUS COPYRIGHT INFRINGEMENT AGAINST CITY
  8         73.    Hedgpeth incorporates by reference paragraphs 1 through 72, as if fully
  9   set forth herein.
 10         74.    Hedgpeth is the owner of all its Copyrighted Work, which is an original
 11   work of authorship.
 12         75.    Hedgpeth has properly registered its written materials with the United
 13   States Copyright Office.
 14         76.    Defendants do not have any ownership interest in Hedgpeth’s
 15   Copyrighted Works.
 16         77.    Ryan-Johnson acted on behalf of the City in connection with the
 17   establishment and teaching of a LART course.
 18         78.    The City had the ability to exercise control over Ryan-Johnson and did
 19   exercise control over Ryan-Johnson with respect to the establishment and teaching
 20   of a LART course. Upon information and belief, that control extended to directing
 21   Ryan-Johnson and Davis to copy and create a derivative work of Hedgpeth’s
 22   Copyrighted Work so that both the City, Ryan-Johnson, and Davis may profit and
 23   continue to profit from such infringement.
 24         79.    The City did nothing to stop Ryan-Johnson and Davis from the
 25   egregious infringement of Hedgpeth’s Copyrighted Work.
 26         80.    The foregoing acts of infringement by the City have been willful,
 27   intentional and purposeful, in disregard of, and indifferent to, Hedgpeth’s rights.
 28
                                              13
                                          COMPLAINT
Case 8:19-cv-02275-JVS-ADS Document 1 Filed 11/21/19 Page 14 of 19 Page ID #:14


  1         81.    As a direct and proximate result of the City’s infringement of
  2   Hedgpeth’s Copyrighted Works, Hedgpeth is entitled to damages as well as the
  3   City’s profits pursuant to 17 U.S.C. § 504(b).
  4         82.    Alternatively, and at Hedgpeth’s election prior to any final judgment
  5   being entered, Hedgpeth is entitled to the maximum amount of statutory damages
  6   provided by law, $150,000 per infringement, pursuant to 17 U.S.C. § 504(c), or for
  7   any other such amount as may be proper pursuant to 17 U.S.C. § 504(c).
  8         83.    Hedgpeth is further entitled to recover his attorneys’ fees and full costs
  9   for bringing this action pursuant to 17 U.S.C. § 505.
 10         84.    The City’s conduct is causing, and unless enjoined and restrained by
 11   this Court will continue to cause, Hedgpeth great and irreparable injury that cannot
 12   fully be compensated or measured in money. Hedgpeth has no adequate remedy at
 13   law. Pursuant to 17 U.S.C. § 502, Hedgpeth is entitled to a preliminary and
 14   permanent injunction prohibiting further infringement of the Copyrighted Works.
 15                               FIFTH CLAIM FOR RELIEF
 16         CONTRIBUTORY COPYRIGHT INFRINGEMENT AGAINST CITY
 17         85.    Hedgpeth incorporates by reference paragraphs 1 through 83, as if fully
 18   set forth herein.
 19         86.    Hedgpeth is the owner of all its Copyrighted Work, which is an original
 20   work of authorship.
 21         87.    Hedgpeth has properly registered its written materials with the United
 22   States Copyright Office.
 23         88.    Defendants do not have any ownership interest in Hedgpeth’s
 24   Copyrighted Works.
 25         89.    Defendants were provided with notice of Hedgpeth’s ownership of the
 26   copyrights to the Program on numerous occasions.
 27

 28
                                              14
                                          COMPLAINT
Case 8:19-cv-02275-JVS-ADS Document 1 Filed 11/21/19 Page 15 of 19 Page ID #:15


  1         90.    Upon information and belief, the City had knowledge of Ryan-
  2   Johnson’s and Davis’ infringing activities, which included the copying of
  3   Hedgpeth’s Copyrighted Work and the creation of a derivative work based on
  4   Hedgpeth’s Copyrighted Work.
  5         91.    Upon information and belief, the City provided material support for
  6   Ryan-Johnson’s and Davis’ infringement by providing direction or encouragement
  7   to create course materials for the LART program.
  8         92.    As a direct and proximate result of the City’s infringement of
  9   Hedgpeth’s Copyrighted Works, Hedgpeth is entitled to damages as well as the
 10   City’s profits pursuant to 17 U.S.C. § 504(b).
 11         93.    Alternatively, and at Hedgpeth’s election prior to any final judgment
 12   being entered, Hedgpeth is entitled to the maximum amount of statutory damages
 13   provided by law, $150,000 per infringement, pursuant to 17 U.S.C. § 504(c), or for
 14   any other such amount as may be proper pursuant to 17 U.S.C. § 504(c).
 15         94.    Hedgpeth is further entitled to recover his attorneys’ fees and full costs
 16   for bringing this action pursuant to 17 U.S.C. § 505.
 17         95.    The City’s conduct is causing, and unless enjoined and restrained by
 18   this Court will continue to cause, Hedgpeth great and irreparable injury that cannot
 19   fully be compensated or measured in money. Hedgpeth has no adequate remedy at
 20   law. Pursuant to 17 U.S.C. § 502, Hedgpeth is entitled to a preliminary and
 21   permanent injunction prohibiting further infringement of the Copyrighted Works.
 22                                 PRAYER FOR RELIEF
 23         WHEREAS, Hedgpeth prays for judgment as follows:
 24         (a)    For a preliminary and permanent injunction enjoining Defendants and
 25                their respective officers, agents, servants, employees, and attorneys, and
 26                all persons in active convert or participation with each or any of them,
 27                from directly committing, aiding, encouraging, enabling, inducing,
 28
                                              15
                                          COMPLAINT
Case 8:19-cv-02275-JVS-ADS Document 1 Filed 11/21/19 Page 16 of 19 Page ID #:16


  1              causing, materially contributing to, or otherwise facilitating the
  2              unauthorized performance, reproduction, and distribution of Hedgpeth’s
  3              Copyrighted Work;
  4        (b)   For all damages to which Hedgpeth may be entitled, including
  5              Defendants’ profits, in such an amount that is proven at trial;
  6        (c)   Alternatively, at Hedgpeth’s election, in lieu of actual damages and
  7              profits, statutory damages up to the maximum allowable amount under
  8              the law for each infringement pursuant to 17 U.S.C. § 504;
  9        (d)   For attorneys’ fees and full costs in bringing this action; and
 10        (e)   For such other, further and different relief as this Court deems just and
 11              proper.
 12

 13

 14                           DEMAND FOR JURY TRIAL
 15        Hedgpeth hereby demands trial by jury on all issues raised by the Complaint.
 16

 17   Dated: November 20, 2019              Respectfully submitted,

 18                                         LKP GLOBAL LAW, LLP

 19

 20                                         By: /s/ Andrew B. Chen
                                               Andrew B. Chen
 21
                                            Attorneys for Plaintiff
 22                                         MARCUS HEDGPETH

 23

 24

 25

 26

 27

 28
                                            16
                                        COMPLAINT
Case 8:19-cv-02275-JVS-ADS Document 1 Filed 11/21/19 Page 17 of 19 Page ID #:17




                                EXHIBIT 1

                                                                       000017
  Case 8:19-cv-02275-JVS-ADS Document 1 Filed 11/21/19 Page 18 of 19 Page ID #:18



                     City of San Juan Capistrano
               Community Emergency Response Team


LARGE ANIMAL RESPONSE
        TEAM



                                                                               Presented by:
                                                                               Marc Hedgpeth
                                                                                    And

                        © copyright 2008, Marc Hedgpeth, Equestrian Services   Leslie Thomson
                    ©                                                                          1
                                         All rights reserved



                                                                                               000018
    Case 8:19-cv-02275-JVS-ADS Document 1 Filed 11/21/19 Page 19 of 19 Page ID #:19




Large Animal Response Team

Horse Handling
      and
Trailer Loading
              Presented By

    Marc Hedgpeth
    Leslie Thomson
 © Copyright 2008, Marc Hedgpeth, Equestrian Services
                  All rights reserved



                                                                                      000019
